UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6804


ROBERT A. YOUNG,

                Petitioner - Appellant,

          v.

JOSEPH MCFADDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Timothy M. Cain, District Judge.
(9:15-cv-00090-TMC)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert A. Young, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert A. Young seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                  We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      Parties     are   accorded   30    days    after     the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

January 19, 2016.         The notice of appeal was filed on June 11,

2016. *    Because Young failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts     and   legal   contentions     are   adequately    presented    in   the




      * For purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3